   8:19-cv-00533-JFB-CRZ Doc # 23 Filed: 08/16/21 Page 1 of 1 - Page ID # 46




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

BRUCE W. HARBRUCKER,

                     Plaintiff,                                8:19CV533

       vs.
                                                                 ORDER
UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


      Plaintiff represents that the parties agree to dismiss this case without prejudice

(Filing No. 22). This case is hereby dismissed without prejudice with all parties to bear

their own costs.



      Dated this 16th day of August, 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
